EXHIBIT 10.1
 


SECOND AMENDMENT TO THE STOCK PURCHASE AGREEMENT
 
AMENDMENT No. 2 (this “Amendment”), dated as of March 16, 2012 to the STOCK
PURCHASE AGREEMENT (the “Stock Purchase Agreement”) dated as of the 15th day of
July, 2011 (the “Effective Date”), by and among MIDAS MEDICI GROUP HOLDINGS,
INC., a Delaware corporation (the “Buyer”), CAIRENE INVESTMENTS LTD., a company
organized under the laws of the British Virgin Islands (the “Seller”) TADEU VANI
FUCCI, an individual (“T. Fucci”), ANTONIO FONTE, an individual (“A. Fonte”),
and IOCO SAUKAS, an individual (“I. Saukas”), (T. Fucci, A. Fonte, and I. Saukas
are sometimes referred to herein singly as a “Shareholder” and together as the
“Shareholders”), CIMCORP, INC., a company organized under the laws of the Cayman
Islands, CIMCORP COMÉRCIO INTERNACIONAL E INFORMÁTICA S.A., a Brazilian
sociedade anônima, CIMCORP COMÉRCIO E SERVIÇOS TECNOLÓGICOS E INFORMÁTICA LTDA.,
a Brazilian limitada, CIMCORP USA, LLC, a Florida limited liability company
(together, the “Companies”), and JURI SAUKAS (“J. Saukas”) for the limited
purposes described therein.  Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Stock Purchase Agreement.
 
WITNESSETH:
 
WHEREAS, the parties have entered into the Stock Purchase Agreement, whereby the
Seller has agreed to sell the Subject Shares to the Buyer and the Buyer has
agreed to buy the Subject Shares in accordance with the terms therein;
 
WHEREAS, pursuant to and in accordance with Section 12.12 of the Stock Purchase
Agreement, the parties wish to amend Section 2.2 and Section 2.3 of the Stock
Purchase Agreement to amend the form and term for the Shareholders to sell any
of the Buyers Shares and  the form and term of payment for the Tranche A Shares
(as defined in the recitals of the Stock Purchase Agreement) as set forth in
this Amendment;
 
NOW, THEREFORE, in consideration of the rights and obligations contained herein,
and for other good and valuable consideration, the adequacy of which is hereby
acknowledged, the parties agree to amend the Stock Purchase Agreement as
follows:
 
1.           Section 2.2. (c) (i) and Section 2.2. (c) (ii) of the Stock
Purchase Agreement are amended to provided that: (I) the Sale Period, as defined
in the Stock Purchase Agreement, is the sixty (60) day period, immediately after
June 15, 2012; and, (II) all payments due by Buyer to Seller under Sections 2.2.
(c) (i) and 2.2. (c) (ii) will be made from June 15, 2012 to August 31, 2012.
 
2.           Section 2.3. (a) is amended to: (I) change from January 27, 2012 to
July 02, 2012 (being July 02, 2012 the new “Tranche A Closing Date”, as defined
in the Stock Purchase Agreement), the term to purchase the Tranche A Shares,
free and clear of all Liens and Restrictions; and, (II) to include that any
amounts due as a result of interest calculated as arrears fine of the Tranche A
Shares Adjusted Price, as defined in the Stock Purchase Agreement, as provided
in Section 2.5, shall be paid monthly at the last day of the month in which the
interest has accrued.
 
3.           Section 2.3 (b) is amended to change the Tranche A Shares Adjusted
Price, as defined in the Stock Purchase Agreement, to Seven Million Brazilian
Reais (R$7,000,000) corresponding to the difference between (i) the Eleven
Million Brazilian Reais (R$11,000,000) attributed to the Tranche A Shares, (ii)
Two Million Brazilian Reais (R$2,000,000) of the Total Net Debt, and (iii) minus
Two Million Brazilian Reais (R$2,000,000) which has already been paid by the
Buyer.
 
4.           Section 2.3. (c) is amended to reflect that the Tranche A Shares
Adjusted Price shall be adjusted to reflect solely the payment of an interest in
the percentage as provided under Section 2.5 of the Agreement, over the
outstanding value of the Tranche A Shares Adjusted Price to be paid until the
last day of the months of February, March, April, May, and June 2012.
 
5.           Except as amended by this Amendment No. 2 and the Amendment No. 1
to the Stock Purchase Agreement, all other sections, items and the entire Stock
Purchase Agreement shall continue in full force and effect.
 
 
1

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first above written.




SELLER:


CAIRENE INVESTMENTS, LTD,
a British Virgin Islands company


By: /s/ Tadeu Vani Fucci                                                      
Name: Tadeu Vani Fucci                                           
Title:                                                      


By: /s/Antonio
Fonte                                                                
Name: Antonio Fonte                                                      
Title:                                                      


COMPANIES:


CIMCORP, INC.,
a Cayman Islands Company


By: /s/ Tadeu Vani Fucci                                                      
Name: Tadeu Vani Fucci                                           
Title:                                                      


CIMCORP COMÉRCIO INTERNACIONAL E INFORMÁTICA S.A.,
a Brazil Company


By: /s/ Tadeu Vani Fucci                                                      
Name: Tadeu Vani Fucci                                           
Title:                                                      


By: /s/ Jobelino Vitoriano
Locateli                                                                
Name: Jobelino Vitoriano
Locateli                                                                
Title: Director                                           


By: /s/ Jose Tavestes de
Lucena                                                      
Name: Jose Tavestes de
Lucena                                                      
Title: Director                                           

CIMCORP COMÉRCIO E SERVIÇOS TECNOLÓGICOS E INFORMÁTICA LTDA.
a Brazil Company
 
By: /s/ Tadeu Vani Fucci                                                      
Name: Tadeu Vani Fucci                                           
Title:                                                      


By: /s/ Jobelino Vitoriano
Locateli                                                                
Name: Jobelino Vitoriano
Locateli                                                                
Title: Director                 
                          

 
2

--------------------------------------------------------------------------------

 
 
CIMCORP USA, LLC
a Florida limited liability company
 
By: /s/ Tadeu Vani Fucci                                                      
Name: Tadeu Vani Fucci                                           
Title:                                                      
 
BUYER:
 
MIDAS MEDICI GROUP HOLDINGS, INC.,
a Delaware corporation
 
By: /s/Nana Baffour                                                      
Name: Nana
Baffour                                                                
Title: Chief Executive
Officer                                                      


SHAREHOLDERS:


T. FUCCI:


/s/ Tadeu Vani Fucci

Tadeu Vani Fucci
 
A. FONTE:


/s/ Antonio Fonte

Antonio Fonte
 
I. SAUKAS:


/s/ Ioco Saukas

Ioco Saukas
 
Solely for purposes of Sections 9.2, 9.4 and 9.8:
 
 J. SAUKAS:


/s Juri Saukas

Juri Saukas
 


 
3